Citation Nr: 1636393	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1961 to February 1965 and from December 1966 to August 1980.  He died in November 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, denied service connection for the cause of the Veteran's death.

The appellant and her daughter testified before the undersigned at a videoconference hearing in February 2013.  A transcript of the hearing has been associated with the claims file. 

In November 2013, the Board remanded the case for further development, to include providing the appellant with proper notice under the Veterans Claims Assistance Act of 2000, as well as to arrange for a VA medical opinion concerning the link, if any, between the Veteran's military service and the cause of his death.  Such notice was provided to the appellant in January 2014 and an opinion was obtained in March 2016.  Therefore, the case is ready for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in November 2007 with the immediate cause of death listed as acute respiratory failure, as due to chronic obstructive pulmonary disease (COPD).  An undated death certificate provided to VA in February 2014 listed the immediate cause of death as multisystem organ failure, due to or as a consequence of sepsis and gram negative bacteria.  Acute myocardial infarction was also listed as a condition contributing to death.  

2.  At the time of the Veteran's death, service connection had been established for degenerative changes of the cervical spine, rated as 60 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; sinusitis with headaches, rated as 10 percent disabling; hiatal hernia, rated as 10 percent disabling; degenerative arthritis of the bilateral elbows and knees, each rated as 10 percent disabling; and bilateral hearing loss and dermatitis of the hands, each rated as noncompensable.  

3.  The Veteran's service-connected disabilities did not cause or substantially or materially contribute to cause his death, or result in debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the diseases that primarily caused death.

4.  A heart disability was not shown in service.

5.  A disability of service origin did not cause or contribute to the Veteran's death. 



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record 1) that is necessary to substantiate the claim; 2) that VA will seek to provide; and 3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include 1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007). 

In addition, VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, a letter was provided to the appellant in February 2008. However, the letter did not meet the Hupp requirements, as it did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death.  Therefore, as noted in its November 2013 remand, the Board finds that the appellant was not provided with complete VCAA notice. 

Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In the instant case, a VCAA-compliant letter was issued in January 2014, as directed by the Board's November 2013 remand.  The appellant's claim was readjudicated in a March 2016 supplemental statement of the case.  Therefore, the Board finds that any defect with respect to the timing of the VCAA notice, to include compliance with Hupp, has been cured.

Relevant to the duty to assist, copies of the Veteran's service treatment records as well as post-service VA and private treatment records had already been obtained and associated with the claims file.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, pursuant to the November 2013 remand, a VA opinion was obtained in March 2016 regarding the Veteran's cause of death.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this regard, the Board notes that the VA examiner offered an etiological opinion not only as to the relationship between the Veteran's service-connected disabilities and his cause of death, but also an opinion to the link, if any, between the Veteran's military service and the cause of his death.  The VA examiner based her conclusions on his review of the record and offered a clear conclusion with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.

In addition, in February 2013, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned VLJ.  The Court has held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties:  1) the duty to fully explain the issues and 2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the February 2013 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the appellant's contentions as to the cause of the Veteran's death was solicited.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, subsequent to such hearing and following the Board's November 2013 remand, a medical opinion was obtained.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there has been substantial compliance with the directives of its November 2013 remand.  The Board notes that "only substantial compliance" with the terms of the Board's directives are required, rather than strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  As noted above, the VCAA- and Hupp-compliant letter was sent to the appellant and a VA opinion concerning the Veteran's cause of death was obtained in March 2016.  These actions were followed by a readjudication of the appellant's claim in a March 2016 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the mandates of its November 2013 remand.

Based upon the foregoing, the Board finds that VA has fully satisfied the duty to assist and the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

Analysis

Background

The appellant is seeking to establish entitlement to service connection for the cause of her husband's death.  She has asserted that the Veteran suffered a misdiagnosed heart attack while in service, as he was seen on multiple occasions for chest pains which were determined at the time to be of a non-cardiac origin.  The appellant avers that the chest pains were indications of a heart attack, which resulted in the damage to the Veteran's heart that caused his death.  Therefore, she claims that service connection for the cause of the Veteran's death is warranted.
Laws and Regulations

Benefits may be awarded to a veteran's spouse, children, or parents for a death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it. Id.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. §§ 1110, 1131.  In general, service connection requires competent evidence showing: 1) the existence of a present disability; 2) in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307  are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309 (a).  These chronic diseases include cardiovascular-renal disease (including hypertension).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303 (b) to a chronic disease not listed in 38 C.F.R. § 3.309 (a) as "a substitute way of showing in-service incurrence and medical nexus.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Facts and Analysis

At the time of the Veteran's death, service connection had been established for degenerative changes of the cervical spine, degenerative disc disease of the lumbar spine, sinusitis with headaches, hiatal hernia, degenerative arthritis of the bilateral elbows and knees, bilateral hearing loss, and dermatitis of the hands.  The Board notes that the appellant does not contend and the record does not show that the Veteran's service-connected disabilities played any etiological role in causing or contributing to cause of the Veteran's death.  Instead, the appellant asserts that the Veteran had a heart disability which first manifested in service and ultimately led to his death. 

The Veteran's original death certificate shows that the immediate cause of his death was acute respiratory failure, as due to COPD.  An undated death certificate, provided to VA by the appellant in February 2014, listed an acute myocardial infarction as one of the Veteran's causes of death.  The same physician, Dr. J.R., signed both certificates.  The appellant has also provided copies of the medical paperwork completed the day before the Veteran's death, showing he experienced a heart attack while at the hospital. 

The Veteran's treating cardiologist, Dr. T.D., authored three letters concerning the Veteran's heart.  In a June 2005 letter, Dr. T.D. explained that he performed a cardiac catheterization several months prior and found severe ischemic heart disease he determined was most likely related to a previous heart attack.  In January 2008, after the Veteran's death, the doctor drafted a letter in which he again explained that he had performed a cardiac catheterization in October 2004, which found evidence of a previous heart attack.  Dr. T.D. reviewed the Veteran's military records and determined that the episodes of substernal chest discomfort and chest tightness in "the late 1960's and early 70's" were as likely as not "heart-like symptoms" which "could have been" the remote heart attack of which he later found evidence.  

In a March 2013 letter, Dr. T.D. again explained the October 2004 cardiac catheterization, the discovery of the unreported distant heart attack, and the Veteran's in-service treatment for chest pains.  The doctor opined that it was probable that the Veteran's in-service symptoms were consistent with the remote heart attack he discovered in 2004. 

Overall, the Board finds that Dr. T.D.'s conclusions lack rationale or are speculative.  In the 2005 letter, he provides no rationale for his conclusion that the Veteran's unreported heart attack occurred in service.   A medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The 2008 letter concludes that the Veteran's chest pains "could have been" a heart attack and the 2013 letter indicates that it was "probable" that the Veteran had a heart attack "at some time."  The Board notes that this medical conclusion is vague and unsupported by rationale.  It failed to give information as to explain why the doctor thinks that the heart attack at "some time" was during military service.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

In addition, Dr. T.D. also indicated that the Veteran sought medical treatment in the 1960's for chest pains; the service treatment records indicate however that the Veteran first sought treatment in 1974, with additional complaints in 1976 and 1977.  The doctor was using inaccurate facts to support his conclusion and fails to reference circumstances under which those later complaints were made.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Therefore, as a whole, Dr. T.D.'s 2005, 2008 and 2013 letters are afforded little, if any, probative weight on the question of service connection for the cause of the Veteran's death. 

In November 2013 the Board remanded the case for further development, to include a VA medical opinion.  Such opinion was obtained in March 2016.

In the March 2016 report of examination, the VA physician indicated that she had reviewed the Veteran's claims file.  She determined that none of the Veteran's service-connected disabilities-specifically, cervical spine disease, lumbar spine disease, hiatal hernia or sinusitis-were the primary or contributing causes of his death.  She concluded that none of the primary or contributing causes of the Veteran's death were proximately caused or aggravated beyond their normal progression by any of the Veteran's service-connected disabilities. 

As concerned the cause of the Veteran's death, the VA physician noted that the first death certificate showed the cause of death to be acute respiratory failure and COPD; the second showed multi-system organ failure, sepsis gram negative bacteremia, with an acute myocardial infarction as an "other significant condition" causing death.  The physician determined that cardiovascular disease or an acute myocardial infarction did not first manifest during active service, or within one year of active service.  As rationale, she indicated that there was no evidence of such conditions in the Veteran's service treatment records.  As for the Veteran's in-service treatment for chest pains in 1974, 1976 and 1977, she noted that the complaints of pain noted at each encounter was found to be both musculoskeletal in origin and a form of gastroesophageal reflux related to the Veteran's hiatal hernia.  The is a rational explanation that specifically addresses the chest pain experienced by the Veteran in service.  

In support of her conclusion that the Veteran's in-service chest pains were not a misdiagnosed heart attack, the physician reviewed the types of chest pains described in the Veteran's treatment notes.  She indicated that the types of pain described-tender to palpation, sharp and positional in nature-are non anginal in nature.  She specifically pointed to the 1974 record which indicated the Veteran relieved his chest pains by lying on his left side.  In addition, the physician noted that an electrocardiogram (ECG) performed in January 1978 found the Veteran's heart to be normal.  Based on the in-service description of the chest pains, the normal ECG reading, and the contemporary diagnoses provided by the treating providers, the March 2016 VA physician concluded that it was less likely than not that the Veteran's chest pain symptoms in service were a manifestation of cardiovascular disease. 

The Board finds that the March 2016 VA opinion is the most competent and probative evidence of record with respect to whether the cause of the Veteran's death first manifested in service.  Indeed, the examiner's opinion is based on a thorough review of the Veteran's treatment records and addresses each aspect of the appellant's cause of death claim.  The VA physician addressed in detail whether the Veteran's heart disability first manifested in service, but had been misdiagnosed.  She determined that it had not.  Most importantly, the VA physician provided a rationale in support of the opinion provided, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez v. Peake, supra; Stefl, supra. 

This opinion is more probative than the letters from the Veteran's private doctor.  Specifically and as stated above, Dr. T.D.'s letters were lacking in rationale, speculative or based on an inaccurate factual basis.  As such, the March 2016 VA examiner's opinion is more probative than Dr. T.D.'s conclusions.

In making this determination, the Board has considered the lay statements submitted and testimony provided in support of this claim, which assert that the Veteran first experienced heart problems in service which led to his death.  In this regard, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the etiological causes of a heart attack and cardiovascular disease. 

As such, the questions regarding a potential relationship between his fatal heart attack and service may not be competently addressed by lay evidence, and the appellant's own opinion in this regard cannot be given any probative weight.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds that even if the appellant as a layperson was competent to provide such an opinion, the March 2016 opinion is more probative.  The VA examiner has medical training, expertise, and education that the appellant is not shown to have.  As such, the medical opinion is more probative than her lay assertions. 

Accordingly, while entirely sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most competent, credible, and probative evidence is against the appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


